Citation Nr: 0104607	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
ruptured eardrums.

2.  Entitlement to service connection for residuals of frozen 
feet.

3.  Entitlement to service connection for ulcer disease.

4.  Entitlement to service connection for a bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1955 to December 1956.

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
claims for service connection for residuals of ruptured 
eardrums, residuals of frozen feet, and ulcer disease.  He 
subsequently filed additional claims for service connection 
for a bilateral hearing loss, tinnitus, and PTSD, which were 
denied by the RO in November 1995.  He appealed all of the 
claims to the Board of Veterans' Appeals (Board).  The Board 
remanded the claims to the RO in January 1997 for further 
development and consideration.  After continuing to deny the 
claims, the RO returned the case to the Board.


REMAND

In the November 1995 decision, the RO determined that the 
claims for service connection for bilateral hearing loss, 
tinnitus, and PTSD were not well grounded.  But since that 
decision-in fact, very recently-there has been 
a significant change in the law governing claims for service 
connection.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
VAOPGCPREC 11-2000 (November 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

This case also must be remanded because the RO did not fully 
comply with all of the Board's directives in the prior 
remand, in January 1997.  And the veteran is entitled-as a 
matter of law-to full compliance with those directives 
unless he would not be prejudiced, such as if the error was 
harmless.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  But here, though, that clearly is not the case.

Although the veteran did not respond to the RO's March 1997 
letters requesting more specific information and details (the 
who, what, when and where facts) concerning his alleged PTSD 
stressors and acoustic trauma purportedly sustained during 
service, or even to his representative's subsequent reminder 
in December 1997 that he had not replied to the RO's request 
for this evidence, the RO should attempt, nevertheless, to 
verify the alleged PTSD stressors and purported acoustic 
trauma in service-even if the attempted verification is 
based entirely on the veteran's sworn testimony during his 
March 1995 and September 1996 hearings and/or based on other 
statements already of record from him personally or from 
friends and acquaintances on his behalf that were submitted 
in September 1994 and June 1995.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  The exhaustive 
search for this corroborating evidence should include, but is 
not limited to, contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)-which formerly was 
called the U.S. Army and Joint Services Environmental Support 
Group (ESG)-and possibly also contacting the 
Naval Historical Center, the National Personnel Records 
Center (NPRC), and the N.M.P.C. of the Department of the 
Navy.  See VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.46 (now included in Manual M21-1 in Part IV, 
Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).  
And even though these additional efforts to obtain this 
important documentary evidence will no doubt result in 
further delay in actually adjudicating the veteran's claims, 
the Veterans Claims Assistance Act of 2000 all but mandates 
that VA make these extra efforts-especially since, 
in this particular instance, a licensed social worker has 
indicated in a January 1995 statement that the veteran has 
chronic, severe PTSD related to at least some of 
the stressors alleged-albeit, it appears, based largely, if 
not entirely, on a history recounted by the veteran, himself.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that 
diagnosis is only as good and credible as the history on 
which it is predicated).

The RO also never had the veteran examined as requested in 
the Board's January 1997 remand-or, instead, a supplemental 
medical opinion obtained based on an independent analysis of 
the evidence-to reconcile the January 1995 clinical opinion 
of the licensed social worker that the veteran has PTSD with 
the conflicting and completely different medical opinion of a 
VA psychiatrist who later examined the veteran in September 
1995 that he does not have PTSD or, for that matter, any 
indications whatsoever of psychiatric disease.  Thus, the RO 
must obtain a reconciling opinion indicating whether the 
veteran actually has PTSD and, if so, whether it is a 
residual of his service in the military.  The RO also 
neglected to have him examined to obtain medical opinions 
indicating whether any of the other conditions at issue-
specifically, the purported residuals of the ruptured 
eardrum, the purported residuals of the frozen feet, the 
alleged ulcer disease, the alleged bilateral hearing loss, 
and the alleged tinnitus, are a residual of his military 
service.  So medical examinations are required to determine 
the etiology of those conditions, too.

It is absolutely imperative that the physicians who are 
designated to examine the veteran be given an opportunity to 
review all of the relevant medical and other evidence in his 
claims folder, including a complete copy of this remand, as 
well as a complete copy of the Board's prior remand in 
January 1997.  This is necessary so that the opinions the VA 
examiners give will be fully informed ones that take into 
account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should again ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in the military-but 
particularly those incidents that 
supposedly occurred while he was stationed 
aboard the U.S.S. Baltimore CA 58 and the 
LSD-803.  He also should provide more 
specific information and details 
concerning him reportedly witnessing the 
deaths of several fellow soldiers, two 
when their helicopter crashed while 
attempting to take off from his ship (he 
said that they drowned in the incident), 
and two others that he said fell overboard 
and drowned in a separate incident when 
they were swept off of the ship during a 
raging storm.  Moreover, he should provide 
more details and information concerning 
his other maritime experiences in service, 
such as the mast on his ship being broken 
while he and other crew members 
were attempting to navigate through a 
typhoon.  And in providing this 
information, it is essential that 
his statement include a full, clear, and 
understandable description of the events 
in question, and that it contains 
identifying information concerning the 
units of assignment and the names, ranks, 
unit designations to the company level, 
etc., of any other individuals who 
purportedly were involved.  The veteran 
must specify whether any of the 
individuals that he identifies was wounded 
or killed, whether he personally witnessed 
their injuries or death, or learned of 
their tragedies through other means, and 
whether any others have information that 
could corroborate his allegations of 
stressful experiences.  He also should 
provide any information he has concerning 
other units that were involved, or any 
other identifying details such as the best 
estimate of the date that the alleged 
incidents occurred and the type and 
location of the incidents, etc.  The Court 
has held that this is not an onerous or 
impossible burden, and that the duty to 
assist him in fully developing the 
evidence pertinent to his claims is not a 
"one-way street."  See Wood, 1 Vet. App. 
at 193.  The veteran also is invited to 
submit additional statements from former 
military comrades or others who might 
corroborate any of his alleged stressful 
experiences.

3.  After receiving this additional 
evidence, and even if the RO does not 
receive a response from the veteran or 
from anyone else acting on his behalf, the 
RO should attempt to corroborate the 
alleged stressors through all appropriate 
means-including, but not limited to, 
contacting the USASCRUR at 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 
22150-3197, to obtain deck logs of the 
veteran's ships in an effort to confirm or 
rule out the alleged events.  If 
indicated, copies of his Navy personnel 
records (and other pertinent data) also 
should be obtained.  And the RO also may 
need to contact the National Archives and 
Records Administration (NARA), the NPRC, 
the Navy Historical Center, and the 
N.M.P.C. of the Department of the Navy, to 
first obtain operational reports, morning 
reports and/or similar types of clarifying 
evidence and submit this information with 
any that is provided by the veteran, or 
others acting on his behalf, 
for consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  Thereafter, the veteran should be 
examined by a VA psychiatrist, preferably 
one who has not previously examined him, 
to determine the medical probability 
("whether it is at least as likely as 
not") that he has PTSD as a result of a 
stressor confirmed by the RO.  If a 
diagnosis of PTSD is deemed appropriate, 
then the examiner should explain how the 
diagnostic criteria of DSM-IV (or the 
earlier criteria of DSM-III-R) are met, 
to include identifying the specific 
stressor(s) confirmed by the RO underlying 
the diagnosis and commenting on the causal 
link between the stressor and the current 
symptomatology.  If the examiner 
determines the veteran has another 
psychiatric disorder, either in lieu of or 
in addition to PTSD, then the examiner 
should reconcile the diagnoses and discuss 
the relationship, if applicable, to the 
PTSD or otherwise to the veteran's service 
in the military.  In this regard, it is 
particularly important that the examiner 
also, to the extent possible, reconcile 
the diverging opinions of the licensed 
social worker in January 1995, and the 
contrary opinion of the VA psychiatrist in 
September 1995.

Since the purpose of the examination is to 
resolve the question of whether the 
veteran has PTSD as a result of his 
military service, to the extent possible, 
the examiner should set forth his/her 
findings and opinions in a report 
demonstrating a discussion of the evidence 
and conclusions in this regard.  It also 
is imperative that the examiner review the 
claims folder, including a complete copy 
of this remand and the Board's prior 
remand in January 1997.  The examination 
report should be typewritten and include 
all examination findings and the rationale 
underlying all opinions expressed, citing, 
if necessary, to specific evidence in the 
record.

6.  The veteran also should undergo all 
necessary additional VA examinations, 
testing, and evaluation, to determine 
"whether it is at least as likely as not" 
that he has chronic residuals of acoustic 
trauma in service, including ruptured 
eardrums, a bilateral hearing loss, 
or tinnitus, and to determine whether he 
has other residuals of frostbite on his 
feet and ulcer disease that also are 
attributable to service.  And just as in 
the case of the psychiatric evaluation, 
the claims folder, containing all evidence 
pertinent to the case, including any 
obtained as a result of the above 
development, must be made available in 
connection with the examinations.  The 
examiners should be sure to clearly state 
the basis for any conclusions made, 
citing, if necessary, to specific evidence 
in the record.

7.  The RO should review the examination 
reports to determine if they are in 
compliance with the directives of this 
remand.  And any that is not should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

8.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


